UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):April 14, 2008 GOLDEN ARIA CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-130934 (Commission File Number) 20-1970188 (IRS Employer Identification No.) #604 – 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 Registrant's telephone number, including area code:(604) 602-1633 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under Exchange
